 Case: 4:17-cv-02707-AGF Doc. #: 92 Filed: 02/12/19 Page: 1 of 2 PageID #: 909



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JAMES CODY et al.,                                )
                                                  )
Plaintiffs,                                       )   Case No. 4:17-cv-02707-AGF
                                                  )
v.                                                )
                                                  )
CITY OF ST. LOUIS,                                )
                                                  )
Defendant.                                        )

                            MOTION TO WITHDRAW AS COUNSEL
                             FOR PLAINTIFF VINCENT GROVER

        COMES NOW Sima Atri of ArchCity Defenders and hereby requests to withdraw as

counsel for Plaintiff Vincent Grover. For this motion, counsel states as follows:

     1. Undersigned counsel and firm are the attorney of record on the above-captioned matter.

     2. Undersigned counsel and firm seek to withdraw from representation of Mr. Grover

        pursuant to Mo. Sup. Ct. Rule 4-1.16(b)(5) due to Mr. Grover’s failure or inability to

        remain in communication despite repeated attempts by counsel to reach Mr. Grover by

        telephone and by mail.

     3. As a result of the foregoing, Counsel is unable to effectively represent Mr. Grover at this

        time.

     4. Counsel notified Mr. Grover of this intention by letter.

        WHEREFORE, pursuant to Mo. Sup. Ct. Rule 4-1.16(b)(5), counsel Sima Atri and

ArchCity Defenders, Inc. move this Court to grant this motion to withdraw as counsel for

Plaintiff Vincent Grover.
 Case: 4:17-cv-02707-AGF Doc. #: 92 Filed: 02/12/19 Page: 2 of 2 PageID #: 910



Dated: February 12, 2019                                       Respectfully Submitted,

                                                               /s/ Sima Atri
                                                               Sima Atri #70489
                                                               ArchCity Defenders, Inc.
                                                               440 N. 4th Street, Suite 390
                                                               St. Louis, MO 63102
                                                               855-724-2489 ext. 1006
                                                               314-925-1307 (fax)
                                                               satri@archcitydefenders.org


                                CERTIFICATE OF SERVICE

        A true and accurate copy was served on all parties of record via the court’s ECF system
on this 12th day of February, 2019, and an additional copy was mailed to Plaintiff Vincent
Grover at his last known address:

       Vincent Grover
       6329 Abbott Dr.
       Berkeley, MO 63134


                                                               /s/ Sima Atri
